DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the substance of this examiner's amendment was given in an email from Andrew S. Park on September 15, 2021.
The claims have been amended as follows:

1. (Currently Amended) A heat sink board comprising:
a heat sink layer;
an insulated layer formed on the heat sink layer; and
a metal layer formed on the insulated layer,
wherein both end parts of the heat sink layer and both end parts of the insulated layer are respectively projected further than the both end parts of the metal layer,
wherein a thickness of the insulated layer is 10um to 180um,

a thickness of the heat sink layer is 1mm to 10mm and a thickness of the metal layer is 0.2mm to 1.5mm.

2. (Original) The heat sink board of claim 1, wherein the both end parts of the heat sink layer and the both end parts of the insulated layer are placed at the same imaginary lines and the both end parts of the insulated layer are placed at an outer side compared with the both end parts of the metal layer.

3. (Original) The heat sink board of claim 1, wherein the both end parts of the heat sink layer are placed at an outer side compared with the both end parts of the insulated layer and the both end parts of the insulated layer are placed at an outer side compared with the both end parts of the metal layer.

4. (Original) The heat sink board of claim 2, wherein the end part of the insulated layer is projected further toward the outside than the end part of the metal layer by 5um to 8cm.

5. (Original) The heat sink board of claim 3, wherein the end part of the insulated layer is projected further toward the outside than the end part of the metal layer by 5um to 8cm.

6. (Original) The heat sink board of claim 3, wherein the end part of the heat sink layer is projected further toward the outside than the end part of the insulated layer by 1 um to 5cm.

8. (Canceled)



forming an insulated layer on a heat sink layer by a printing process or a coating process; and
attaching a sheet-form metal layer on the insulated layer,
wherein both end parts of the heat sink layer and both end parts of the insulated layer are respectively projected further than the both end parts of the metal layer,
wherein a thickness of the insulated layer is 10um to 180um,

a thickness of the heat sink layer is 1mm to 10mm and a thickness of the metal layer is 0.2mm to 1.5mm.

12. (Original) The method of claim 11, further comprising attaching the heat sink layer and the metal layer on the insulated layer by a heat curing process.

13. (Currently Amended) A semiconductor package comprising:
a heat sink board comprising a heat sink layer, an insulated layer formed on the heat sink layer, and a metal layer formed on the insulated layer;
at least one semiconductor chip placed on the metal layer;
a plurality of lead frames connected to the semiconductor chip used to electrically connect the semiconductor chip to the outside; and
a package housing partially covering the heat sink board,
wherein both end parts of the heat sink layer and both end parts of the insulated layer are respectively projected further than the both end parts of the metal layer,
wherein a thickness of the insulated layer is 10um to 180um,

a thickness of the heat sink layer is 1mm to 10mm and a thickness of the metal layer is 0.2mm to 1.5mm.

14. (Original) The semiconductor package of claim 13, wherein the both end parts of the heat sink layer and the both end parts of the insulated layer are placed at the same imaginary lines and the both end parts of the insulated layer are placed at an outer side compared with the both end parts of the metal layer.

15. (Original) The semiconductor package of claim 13, wherein the both end parts of the heat sink layer are placed at an outer side compared with the both end parts of the insulated layer and the both end parts of the insulated layer are placed at an outer side compared with the both end parts of the metal layer.

16. (Original) The semiconductor package of claim 14, wherein the end part of the insulated layer is projected further toward the outside than the end part of the metal layer by 5um to 8cm.

17. (Original) The semiconductor package of claim 15, wherein the end part of the insulated layer is projected further toward the outside than the end part of the metal layer by 5um to 8cm.

18. (Original) The semiconductor package of claim 15, wherein the end part of the heat sink layer is projected further toward the outside than the end part of the insulated layer by 1 um to 5cm.



21. (New) The heat sink board of claim 1, wherein a thickness of the heat sink layer is greater than a thickness of the metal layer.

22. (New) The heat sink board of claim 11, wherein a thickness of the heat sink layer is greater than a thickness of the metal layer.

23. (New) The heat sink board of claim 13, wherein a thickness of the heat sink layer is greater than a thickness of the metal layer.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1-6, 11-18 and 21-23, the prior art (e.g. US Patent Application Publication No. 2006/0057768 to Nakanishi et al.) does not disclose at least a thickness of the heat sink layer is 1mm to 10mm and a thickness of the metal layer is 0.2mm to 1.5mm, along with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738